DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks 
This allowability notice is in response to the application filed January 17, 2018. Claims 12-13 and 15-31 are pending. Claims 1-11 and 14 have been cancelled. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art (e.g. Wada) discloses an in-vehicle network system comprising of a parent control unit, multiple child control units, and a monitoring unit. The monitoring unit can diagnose abnormalities in the parent control unit based on the input/output of the parent control unit.  The art however, fails to cover all the limitations set forth in Claims 12, 26, 28, and 30. 
Allowable Subject Matter
Claims 12-13 and 15-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666